DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the stabilizing portion" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this claim is trying to introduce the stabilizing portion as a structural limitation or if this claim is meant to depend from claim 2.  Claims 4-5 depend from claim 3 and therefore inherit the deficiencies thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al. (US 2014/0284972).  Regarding claim 8, Riedel teaches a seat assembly comprising: a seatback and a headrest portion (see Figure 4); a headrest cover (10) having a sleeve defining a chamber, a first opening (bottom opening), and a second opening (30); said headrest portion being positioned within the chamber and extending through the first opening (see Figure 4); said headrest cover being positioned relative to the headrest portion such that the second opening to the chamber is positioned to the rear of the headrest portion (see Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. (US 2014/0284972) in view of Proctor et al. (US 2011/0278885).  Regarding claims 1 and 15, Riedel teaches a cover assembly for a seat having a headrest, the cover assembly comprising: a flexible fabric sleeve (10) defining a chamber and a first opening (bottom opening) to the chamber (see Figures 3 and 4); said chamber being sized and shaped to at least partially contain the headrest (see Figure 4); said first opening being sized and positioned such that at least a portion of the headrest is insertable into the chamber through the first opening (see Figure 4).
However, Riedel does not distinctly disclose a bracket member being attached to the sleeve, said bracket member having a fastening element at which an electronic device holder is connectable to the bracket member.  Proctor, in a similar field of endeavor, teaches a cover assembly for a seat having a headrest portion (see Figure 4) wherein the cover assembly has a bracket member (54) being attached to the sleeve (attached to item 50), said bracket member (54) having a fastening element (38) at which an electronic device holder (10) is connectable to the bracket member (see Figure 7).  It would have been obvious to one having ordinary skill in the art to modify the cover assembly of Riedel to include the bracket member of Proctor in order to provide a mechanism to bring an electronic device closer to the user without detaching it from the headrest.

Regarding claim 2, Riedel in view of Proctor teaches wherein the sleeve defines a rear portion (see Figure 3 of Riedel), and wherein the bracket member (54) includes a stabilizing portion that is substantially parallel to the rear portion (see Figure 7 of Proctor).

Regarding claim 7, Riedel in view of Proctor teaches a device holder configured to retain an electronic device; said device holder being operatively connected to the bracket member via the fastening element (see Figures 5 and 7 of Procter).

Allowable Subject Matter
Claims 6, 9-14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R WENDELL/Primary Examiner, Art Unit 3636